Citation Nr: 1759821	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a dental condition.

2. Entitlement to service connection for a kidney condition, to include as secondary to exposure to Agent Orange, as secondary to service-connected posttraumatic stress disorder (PTSD), and/or as secondary to ischemic heart disease. 

3. Entitlement to service connection for an eye condition, to include as secondary to service-connected PTSD and/or ischemic heart disease.

4. Entitlement to service connection for sexual dysfunction, claimed as no sex drive, to include as secondary to service-connected PTSD and/or ischemic heart disease.

5. Entitlement to service connection for peripheral neuropathy, to include as secondary to exposure to Agent Orange.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in an October 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

The Board apologizes for the delay but finds that additional development is necessary before adjudicating the Veteran's claims on appeal.

The Veteran seeks service connection for a dental condition.  VA treatment records dated November 17, 2014 indicate that the Veteran was to have a dental procedure the following day.  The records do not indicate where the Veteran was to have the dental procedure and dental records have not been associated with the claims file.  On remand, the AOJ must ask the Veteran to identify where he had his dental procedures and to provide the appropriate authorization and release form for VA to obtain the records, if necessary.

The Veteran seeks service connection for a kidney condition, to include as secondary to exposure to Agent Orange, or as secondary to his service-connected PTSD and/or ischemic heart disease.  He also asserts that disability is due to syphilis treatment in service.  A VA examination has not been provided to determine whether there is a relationship between the Veteran's kidney condition and service, to include exposure to Agent Orange, or between the kidney condition and PTSD or ischemic heart disease.  Accordingly, a remand is required to schedule VA examinations and obtain opinions addressing this matter.

The Veteran also seeks service connection for an eye condition, to include as secondary to service-connected PTSD and/or ischemic heart disease.  He also asserts that disability is due to syphilis treatment in service.  Treatment records show diagnoses of the eyes, to include corneal erosion of the left eye and atrophic retinal hole of the right eye.  The Veteran argues that medications prescribed to treat his PTSD and ischemic heart disease have either caused or aggravated his eye conditions.  In his October 2017 argument, he indicated that side effects of Mirtazapine include optic nerve damage, glaucoma, and vision changes.  Given the foregoing, a remand is necessary to schedule a VA examination to determine whether the Veteran has an eye condition that is related to service or to his PTSD and/or ischemic heart disease.

Regarding entitlement to service connection for sexual dysfunction, claimed as no sex drive, the Board notes that treatment records show a diagnosis of erectile dysfunction (ED) and complaints of low or no sex drive.  The Veteran asserts that his sexual dysfunction is caused or aggravated by his PTSD, to include medication prescribed to treat PTSD.  In his October 2017 argument, the Veteran cited an article published on VA's website, "Sexual dysfunction a common problem in Veterans with PTSD (2015)," which indicates that PTSD impairs sexual functioning.  The article also indicates that veterans who were not prescribed medication still experienced sexual dysfunction.  He also asserts that disability is due to syphilis treatment in service.   On remand, a VA examination must be scheduled to obtain an opinion addressing the etiology of the Veteran's sexual dysfunction, to include its relationship, if any, to PTSD and/or medications prescribed to treat PTSD.

Briefly, the Veteran had a VA examination in December 2017 for the central nervous system (CNS) and neuromuscular diseases in relation to an original claim for service connection that is pending before the RO.  The Board does not have jurisdiction over this claim.  However, the Board acknowledges that the opinion report indicates that the Veteran has ED related to a CNS condition that occurred in September 2015, and that the CNS condition is related to the Veteran's service-connected ischemic heart disease.  While this examination report may eventually support a finding of service connection for ED since September 2015, the Board points out that the treatment records show a diagnosis of ED since at least April 2009.  Thus, additional development is necessary before adjudicating entitlement to service connection for sexual dysfunction, to include ED.

Finally, the Veteran seeks service connection for peripheral neuropathy, to include as secondary to exposure to Agent Orange.  During the pendency of this claim VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  See 78 Fed. Reg. 54763-54766 (September 6, 2013) (final rule) (replacing the terms "acute and subacute" and "transient" peripheral neuropathy with "early-onset" peripheral neuropathy; removing the requirement under the former §§ 3.307(a)(6)(ii) and 3.309(e) that "acute and subacute" peripheral neuropathy appear within weeks or months after exposure; and removing the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply).  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  Even if peripheral neuropathy does not meet the definition of "early-onset" peripheral neuropathy, a veteran can still establish service connection for such disability by showing it is directly related to service without the benefit of the presumptive provisions of 38 C.F.R. § 3.309(e).  In this case, the Veteran has indicated that he felt symptoms later identified as peripheral neuropathy as early as 1970.  He also asserts that disability is due to syphilis treatment in service.  A VA examination has not been provided in this case.  Accordingly, on remand a VA examination must be scheduled to determine whether the Veteran's peripheral neuropathy is related to service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file updated VA treatment records, if any, to include dental records.

All efforts to obtain additional evidence must be documented. 

2. Ask the Veteran to identify his dental provider and to provide the necessary authorization and release forms for VA to obtain the records.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his kidney disorder.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the file in the examination report.  All necessary testing should be accomplished.

For each diagnosis of the kidneys, please opine as follows:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service, to include exposure to Agent Orange and/or in-service treatment for syphilis.  Note: If no relationship between the disability and Agent Orange is found, a rationale based solely on the fact that a disability is not listed in the presumptive provisions of 38 C.F.R. § 3.309(e) is not adequate.

(b) If the opinion provided in (a) is negative, please opine whether it is at least as likely as not that the disability is due to or has been aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected PTSD, to include medications prescribed for PTSD.

(c) If the opinion provided in (a) is negative, please opine whether it is at least as likely as not that the disability is due to or has been aggravated by the Veteran's service-connected ischemic heart disease, to include medications prescribed for ischemic heart disease.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale must be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the Veteran is unable to attend the examination, please ask an examiner to review the claims file and attempt to provide the requested opinions.  

4. Schedule the Veteran for a VA examination to determine the nature and etiology of any eye disorder.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the file in the examination report.  All necessary testing should be accomplished.

For each diagnosis of the eyes, please opine as follows:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service, to include in-service treatment for syphilis.    

(b) If the opinion provided in (a) is negative, please opine whether it is at least as likely as not that the disability is due to or has been aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected PTSD, to include medications prescribed for PTSD.

(c) If the opinion provided in (a) is negative, please opine whether it is at least as likely as not that the disability is due to or has been aggravated by the Veteran's service-connected ischemic heart disease, to include medications prescribed for ischemic heart disease.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale must be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the Veteran is unable to attend the examination, please ask an examiner to review the claims file and attempt to provide the requested opinions.  

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his reported sexual dysfunction, to include ED.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the file in the examination report.  All necessary testing should be accomplished.

For each diagnosis, to include ED, please opine as follows:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service, to include in-service treatment for syphilis.    

(b) If the opinion provided in (a) is negative, please opine whether it is at least as likely as not that the disability is due to or has been aggravated (permanently worsened beyond the natural progression of the disease) by the Veteran's service-connected PTSD, to include medications prescribed for PTSD.  

(c) If the opinion provided in (a) is negative, please opine whether it is at least as likely as not that the disability is due to or has been aggravated by the Veteran's service-connected ischemic heart disease, to include medications prescribed for ischemic heart disease.  

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale must be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history; his lay statements; the article "Sexual dysfunction a common problem in Veterans with PTSD (2015)," published on VA's website; and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the Veteran is unable to attend the VA examination, please ask a VA examiner to review the claims file and attempt to provide the requested opinions.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his peripheral neuropathy of the extremities.  The examiner must be provided access to the electronic claims file and he or she must indicate review of the file in the examination report.  All necessary testing should be accomplished.

Upon review of the record, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) any neurological disability of the upper and lower extremities.  Does the Veteran have upper and/or lower extremity peripheral neuropathy?  Specifically, does he have an early-onset peripheral neuropathy?

The examiner must be notified that VA amended the regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  Under the amendments, peripheral neuropathy no longer needs to be transient, but it must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides to qualify for the presumption of service connection.  The examiner should address the Veteran's report of symptoms as early as 1970.

(b) If "early onset" peripheral neuropathy is not diagnosed, please identify the likely etiology for any (and each) neurological disability of the upper and lower extremities, and specifically opine whether it is at least as likely as not (50 percent or greater probability) that such disability is related to service, to include exposure to herbicides and/or in-service treatment for syphilis.    

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale must be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history, his lay statements, and the relevant medical science as applicable to this claim.  Note: If no relationship between the disability and Agent Orange is found, a rationale based solely on the fact that the disability is not listed in the presumptive provisions of 38 C.F.R. § 3.309(e) is not adequate.  If an opinion cannot be rendered without resorting to speculation, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.

If the Veteran is unable to attend the examination, please ask an examiner to review the claims file and attempt to provide the requested opinions.  

7. After conducting any additional development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






